                         UNITED STA TES PROBATION OFFICE
                            EASTERN DISTRICT OF NORTH CAROLINA


James L. Corpening, Jr.                                                        150 Rowan St. Suite 110
Chief U.S. Probation Officer                                                Fayetteville, NC 28301-4920
                                                                                   Phone: 910-354-2542
                                                                                      Fax: 910-483-2690




          DATE:    January 21 , 2021

          FROM:    Van R. Freeman, Jr.
                   Deputy Chief U.S. Probation Officer

SUBJECT:           POTTER, Michael
                   Case No.: 2:15-CR-6-lBO
                   Request for Early Termination

            TO:    Terrence W. Boyle
                   United States District Judge

On August 4, 2017, Michael Potter was convicted of Lacey Act Trafficking Violation in United
States District Court for the Eastern District of North Carolina and received 5 years of probation,
which began on August 4, 2017.

Mr. Potter has performed satisfactorily on supervision. He has submitted to DNA testing and he
has been on low intensity supervision since October 7, 2019. Mr. Potter is disabled and has met
all his monetary obligations. His term of supervision is set to expire on August 3, 2022.

The probation office is requesting early termination. The U.S. Attorney' s Office agrees with our
recommendation for early termination. Please indicate the court' s preference by marking the
appropriate selection below.
      /
 0'       I agree with the recommendation and have signed the enclosed Order.
 D I disagree with the recommendation . I will reconsider in one year.
 D I disagree with the recommendation. The defendant must serve the entire term of
          supervision.


          ~13~
          United States District Judge
                                                              Date




            Case 2:15-cr-00006-BO Document 72 Filed 01/22/21 Page 1 of 2
PROB 35                                                                           Report and Order Terminating Superv ision
(Reg 3/93)                                                                                 Pri or to Original Expiration Date



                                        UNITED STATES DISTRICT COURT
                                                     FOR THE
                                       EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                     Crim. No. 2:15-CR-6-lBO

MICHAEL POTTER

         On August 4, 2017, the above named was placed on probation for a period of 60 months. The
offender has complied with the rules and regulations of probation and is no longer in need of supervision.
It is accordingly recommended that the offender be discharged from supervision.

                                                         I declare under penalty of perjury that the foregoing
                                                         is true and correct.


                                                        /s/ Yan R. Freeman, Jr.
                                                        Van R. Freeman, Jr.
                                                        Deputy Chief U.S. Probation Officer
                                                        150 Rowan Street Suite 110
                                                        Fayetteville, NC 2830 I
                                                        Phone: 910-354-2542
                                                        Executed On: January 21, 2021


                                                  ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated .

             Dated this        P.. /     day of   ~-T ,            2021.




                                                          ~e~,~~
                                                                United States District Judge




                  Case 2:15-cr-00006-BO Document 72 Filed 01/22/21 Page 2 of 2
